STEAGALL, Justice
(concurring in part, dissenting in part).
I concur in that part of the majority opinion which holds that the writ of garnishment should be quashed due to the failure of East Alabama Medical Center to contest the claim of exemption. However, I dissent from that part of the majority opinion which holds that future wages can be claimed as exempt. I agree with the Court of Civil Appeals that future wages cannot be claimed as exempt under Ala. Code 1975, § 6-10-6, and with its reasoning that “property” as defined under § 6-10-6 does not include future wages without specific legislative authority.
TORBERT, C.J., and MADDOX, J., concur.